Citation Nr: 0214337	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  96-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to a compensable initial rating for 
sinusitis.  

2.  Entitlement to a compensable initial rating for rhinitis.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1978 to June 
1995.

This matter arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that established service connection for 
chronic sinusitis and for rhinitis secondary to allergies/hay 
fever and assigned noncompensable ratings for those 
disorders.  That decision also determined that claims of 
service connection for ear, nose, and throat problems and for 
bronchitis were not well grounded.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In a January 2000 decision, the Board remanded the two issues 
on appeal for further development.  The Board noted in that 
decision that the veteran failed to report for a hearing and 
determined that his hearing request had been withdrawn.  He 
has not requested a hearing since that time.  

The January 2000 Board decision determined that two service 
connection claims (ear, nose, throat problems, and 
bronchitis) were not well grounded.  Due to enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)), the RO has undertaken additional development in 
preparation for re-adjudication of those two issues; however, 
because the RO has not yet reached a decision on the two 
claims, they are not yet ready for Board consideration.  

The RO issued a statement of the case (SOC) on the issue of 
service connection for dental trauma, as the Board had 
requested in its January 2000 remand.  The RO mailed that SOC 
to the veteran under a cover letter dated March 6, 2001 and 
provided the veteran with instructions on completing his 
appeal and the time limits for doing so; however, the veteran 
did not timely submit a VA Form 9, Substantive Appeal, or any 
other correspondence containing the necessary information.  
See 38 C.F.R. § 20.202.  Thus, the Board does not have 
jurisdiction over that issue.  See 38 C.F.R. § 20.302 (as 
amended by 66 Fed. Reg. 50,318-19). 


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by ozena 
and crusting; neither polyp, obstruction of a nasal passage, 
nor anosmia is shown.

2.  The veteran's sinusitis is manifested by more than six 
non-incapacitating episodes per year of crusting, headaches, 
ozena, and bloody discharge; neither incapacitating 
sinusitis, a single radical surgery, or repeated minor 
surgery for sinusitis is shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6501 (effective prior to October 7, 1996), 
Diagnostic Code 6522 (effective October 7, 1996).

2.  The criteria for a 10 percent schedular rating for 
sinusitis are met prior to October 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.97, Diagnostic Code 6514 (effective prior 
to October 7, 1996), Diagnostic Code 6522 (effective October 
7, 1996).

3.  The criteria for a 30 percent schedular rating for 
sinusitis are met from October 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6514 (effective October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect frequent 
treatment for such respiratory ailments as pharyngitis, 
bronchitis, sinusitis, cough, colds, sore throat, allergic 
rhinitis, and upper respiratory congestion.  Complaints of 
headaches, nasal irritation, and bloody nasal discharge are 
noted; however, there is no mention of nasal polyps in the 
SMRs.  

In July 1995, the RO established service connection 
(noncompensable) for sinusitis and for rhinitis on the basis 
of SMRs that note treatment for such conditions.  

In August 1995, the veteran reported a need for ongoing 
medical treatment for rhinitis and sinusitis.  He reported 
that a military doctor had found polyps during examinations 
from 1987 to 1990 and had recommended that they be removed.

A May 1997 VA nose and throat examination report indicates 
that the veteran had a history of chronic rhinitis with 
sneezing, nasal congestion, and peri-orbital headaches.  The 
symptoms were reportedly worse in the spring and fall and 
were aggravated by dust and animal dander.  Nasal congestion 
caused frequent sleep interference.  Nasal symptoms were 
reportedly severe in the spring and fall and dust also 
reportedly caused wheezing and shortness of breath.  During 
the examination, the veteran reported that a December 1996 X-
ray showed hyperinflation.  The examiner noted that the 
veteran's nasal passages were "diffusely engorged" 
(engorgement is local congestion; excessive fullness of any 
organ, vessel, or tissue due to accumulation of fluids, 
especially that due to accumulation of blood, Dorland's 
Illustrated Medical Dictionary 557 (28th ed. 1994)).   There 
was no clubbing or cyanosis of the extremities.  The 
pharyngeal membranes and structures were normal.  The neck 
revealed no adenopathies or thyroid enlargement.  Chest 
configuration was normal and the lung fields were clear.  The 
impressions included allergic rhinitis, history of sinusitis, 
and probable asthma.  VA spirometry evaluation was normal.  
Chest and sinus X-rays were ordered; however, no X-ray 
reports are of record.

In March 1998, Seth Craig III, M.D., reported that the 
veteran had hay-fever symptoms since childhood and allergies 
to a number of items since becoming a teenager.  Dr. Craig 
reported that sneezing, nasal congestion, runny nose, and 
itchy eyes were a daily occurrence and that symptoms 
intensified during the evening and in rainy weather.  The 
veteran's asthma had not bothered him in recent years but he 
reported two recent bouts of pneumonia.  His tonsils and 
adenoids had been removed.  Skin tests showed multiple 
sensitivities to trees, grasses, weed pollens, molds, cats, 
dogs, horses, dust mites, tobacco smoke, feathers, 
upholstery, cow's milk, peanuts, rice, and grapes.  The 
veteran was found to be intolerant of red wine; it caused 
coughing and congestion.  The diagnoses were allergic 
rhinitis and possible food sensitivities.  Claritin and 
Nasacort were recommended for relief of nasal symptoms.  
Allergy desensitization injections were also recommended.

As noted in the introduction, in January 2000 the Board 
remanded the case for additional development.

In June 2001, the veteran underwent a VA nose, sinus, larynx, 
and pharynx examination.  The examiner noted a review of the 
claims folder.  The veteran reported that he received monthly 
allergy injections and regularly took Allegra, which helped 
decrease his symptoms.  He reported dry, congesting mucous 
discharges in the mornings but no shortness of breath or 
dyspnea.  He also reported headaches in the forehead and 
behind the eyes but none that incapacitated him.  Symptoms 
during exacerbation included itchy watery eyes, nasal 
congestion, post nasal drip, cough, sneezing, and nose 
bleeds.  He reported that he had increased symptoms about two 
times per week of yellow whitish discharge.  These usually 
recurred in the mornings and he felt that nasal congestion 
was the main problem.  He worked indoors in the intelligence 
field.  The veteran provided a list of medications; however, 
none of these appear to include an antibiotic.  The veteran 
reported that he had no incapacitating episode since 1996.  

The examiner noted that the veteran required antibiotics in 
Spring and Fall.  The examiner found the septum to be midline 
and the turbinates to be slightly enlarged, bilaterally.  
They appeared soft, pale, and boggy.  There was no sinus 
tenderness and no current sign of mucous or drainage.  Oral 
mucosa was within normal limits.  The impression was chronic 
allergies and hay fever with multiple symptoms, allergic 
rhinitis; sneezing; watery and itchy eyes, on medication 
since 1980s.  

Addressing sinusitis separately, the examiner noted that the 
veteran had a history of ozena and crusting.  There was no 
deformity of the nasal structures and no evidence of polyps 
or loss of smell.  Epistaxis was intermittent, as reported by 
the veteran.  X-rays were negative for any evidence of 
polypoid masses.  

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of these claims under the VCAA.  By virtue of the 
Statement of the Case and/or the Supplemental Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Thus, the veteran has 
submitted the evidence needed to substantiate his claim 
(identification of treatment sources) and VA has fulfilled 
its responsibilities to obtain that evidence.  Accordingly, 
the Board finds that the duty to notify has been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). In cases such as this 
where the veteran has appealed the initial rating assigned 
after service connection is established, the Board must 
consider the initial rating, and, if indicated, the propriety 
of a staged rating from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The Board observes that, effective October 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
respiratory disabilities.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since October 7, 1996, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

Rhinitis

Under the former criteria of the rating schedule, a 
10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena, and atrophic changes.  A 50 percent 
evaluation requires massive crusting and marked ozena with 
anosmia.  38 C.F.R.  § 4.97, Diagnostic Code 6501 (effective 
prior to October 7, 1996).  

Under the revised criteria of the rating schedule, Diagnostic 
Code 6501 no longer exists and rhinitis has been recoded 
under Diagnostic Code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis where there are 
no polyps but there is greater than 50 percent obstruction of 
nasal passages on both sides or complete obstruction on one 
side.  A 30 percent evaluation requires polyps.  30 percent 
is the maximum rating available under Diagnostic Code 6522.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (effective October 7, 
1996).

The veteran's allergic rhinitis is manifested by ozena and 
crusting.  Neither polyp, obstruction of a nasal passage, nor 
anosmia is shown.  The Board notes that ozena itself is 
"atrophic rhinitis marked by a thick mucopurulent discharge, 
mucosal crusting, and fetor (odor), often associated with the 
presence of Klebsiella pneumoniae ozaenae".  See Dorland's 
Illustrated Medical Dictionary 1211 (28th ed. 1994).  
However, in this case, there is no evidence of atrophy of any 
nasal structure.

Comparing the symptoms attributed to the service-connected 
allergic rhinitis to both versions of the rating schedule, 
for the reasons set forth below, the Board concludes that the 
criteria for a compensable rating are not more nearly 
approximated under either version.  

Under the former version, although significant secretion is 
shown, there is no atrophy of the intranasal structure, which 
is required for either a 10 percent or a 30 percent rating.  
Likewise, the absence of anosmia precludes assigning a 50 
percent rating, even if crusting or ozena is arguably shown 
to be massive in severity.  Under the revised version of the 
rating schedule, because there is no obstruction of a nasal 
passage, the criteria for a 10 percent rating for rhinitis 
are not more nearly approximated.  Because polyps are not 
shown, the criteria for a 30 percent rating are not more 
nearly approximated.  Although the veteran reported that his 
military doctor found nasal polyps, the SMRs make no mention 
of such polyps.  Moreover, the June 2001 VA examiner 
specifically looked for nasal polyps but could not find any.  
The Board must therefore find that the preponderance of the 
evidence is against the claim for a compensable rating for 
rhinitis and that the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claim for a compensable initial rating for allergic rhinitis 
must therefore be denied.  

Sinusitis

Under 38 C.F.R. § 4.97, Diagnostic Code 6514 (effective prior 
to October 7, 1996), a noncompensable rating is warranted for 
sinusitis where there are X-ray manifestations only, or with 
only mild or occasional symptoms.  A 10 percent evaluation is 
warranted for moderate sinusitis characterized by discharge, 
or crusting, or scabbing, infrequent headaches.  A 30 percent 
evaluation is warranted for severe sinusitis characterized by 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation is warranted for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6514 (effective from 
October 7, 1996), chronic sphenoid sinusitis is rated under 
the revised general rating formula for sinusitis.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

The veteran's sinusitis is manifested by more than six per 
non-incapacitating episodes per year of discharge, crusting, 
and headaches.  Although purulence is not shown, ozena and 
bloody discharge are shown.  Antibiotics are required during 
the Spring and Fall seasons.  Neither incapacitating 
sinusitis, a single radical surgery, or repeated minor 
surgery for sinusitis is shown.

Comparing these symptoms to the former rating criteria of 
Diagnostic Code 6514, it appears that the criteria for a 10 
percent rating for recurring sinusitis are approximated.  
That is, the evidence clearly shows nasal discharge, or 
crusting, or scabbing, and headaches.  It does not appear 
that the criteria of a 30 percent rating are more nearly 
approximated under the former criteria because recurring 
sinusitis has not been shown to be incapacitating.  It is 
noted that the veteran reported that he had not felt 
incapacitated by an episode of sinusitis since 1996.  

However, comparing the symptoms of sinusitis to the revised 
rating criteria, the Board notes that incapacitating episodes 
are no longer required for a 30 percent rating.  More than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 30 percent rating under the revised 
Diagnostic Code 6514.  There is ample evidence that the 
veteran has more than six non-incapacitating episodes of 
sinusitis symptoms per year.  He also needs antibiotic 
treatment; however, this is not a criterion if he has more 
than six non-incapacitating episodes of sinusitis per year.  
Therefore, the criteria of a 30 percent rating are clearly 
more nearly approximated in this case.  The criteria for a 50 
percent rating are not more nearly approximated because 
neither a single radical surgery nor repeated minor surgery 
is shown.  The Board finds that the evidence favors granting 
a 30 percent rating under the revised criteria.  

There are two additional considerations, however.  The first, 
38 C.F.R. § 4.14, states that evaluation of the same 
manifestation under different diagnoses is to be avoided.  
See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  Because of this rule, the Board must avoid rating 
manifestations such as ozena and crusting, which are common 
to both rhinitis and sinusitis, under each Diagnostic Code.  
However because rhinitis remains noncompensable, the Board 
will consider ozena and crusting in the compensable rating 
assigned for sinusitis, even though these were also 
considered under rhinitis. 

Secondly, the Board must comply with 38 U.S.C.A. 5110(g) 
(West 1991); VAOPGCPREC 3-2000, because the 30 percent rating 
assigned for sinusitis under the revised rating criteria 
cannot be assigned prior to October 7, 1996.  Thus, the Board 
will grant a 10 percent rating under the prior provision of 
Diagnostic Code 6514 for that portion of the appeal period 
prior to October 7, 1996, and a 30 percent rating under the 
revised version of Diagnostic Code 6514 effective from 
October 7, 1996.  

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  A compensable evaluation for allergic rhinitis is denied.  

2.  A 10 percent schedular evaluation for sinusitis is 
granted for that portion of the appeal period prior to 
October 7, 1996, subject to the laws and regulations 
concerning the payment of monetary benefits.

3.  A 30 percent schedular evaluation for sinusitis is 
granted for that portion of the appeal period beginning 
October 7, 1996, subject to the laws and regulations 
concerning the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

